                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CR-55-BR




  UNITED STATES OF AMERICA

           v.                                                           ORDER

  NAKEEN KIRY SANDERS



       This matter is before the court on defendant’s pro se motion regarding “jail credit.” (DE

# 52.) Defendant claims he has not been awarded sentencing credit for the time from when he

was arrested, 11 January 2019, until his sentencing, 4 February 2020. (Id.) To the extent he

claims the federal Bureau of Prisons (“BOP”) has not awarded him credit, he must seek relief by

filing a petition under 28 U.S.C. § 2241 in the district in which he is confined. See United

States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989) (“A claim for credit against a sentence attacks

the computation and execution of the sentence rather than the sentence itself. Judicial review

must be sought under 28 U.S.C. § 2241 . . . .” (citation omitted)); Metcalf v. Kallis, No. 3:17-

CV-121, 2018 WL 6258901, at *3 (N.D.W. Va. June 14, 2018) (amended report and

recommendation) (“A petition for writ of habeas corpus, pursuant to § 2241, . . . is intended to

address the execution of a sentence . . . and must be filed in the district where the prisoner is

incarcerated. Appropriate grounds to raise in a § 2241 motion include ‘actions challenging . . .

computation of good time or jail credits . . . .’” (citation omitted)), adopted, 2018 WL 4770843

(N.D.W. Va. Oct. 3, 2018), aff’d, 754 F. App’x 220 (4th Cir.) (per curiam), cert. dismissed, 140

S. Ct. 318 (2019) (mem.). The court notes that generally before filing such a petition, the

petitioner must exhaust his administrative remedies through the BOP. See McClung v. Shearin,
90 F. App’x 444, 445 (4th Cir. 2004) (“Federal prisoners must exhaust their administrative

remedies prior to filing § 2241 petitions. Failure to exhaust may only be excused upon a

showing of cause and prejudice.” (citations omitted)). Accordingly, defendant’s motion is

DENIED WITHOUT PREJUDICE. The Clerk is DIRECTED to send defendant a copy of this

order and the authorized form for filing a § 2241 petition.

       This 14 April 2020.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                 2
